Citation Nr: 0028839	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  94-00 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
May 1956, as verified by the National Personnel Records 
Center in March 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In January 1996, the Board remanded this matter to the RO for 
further development.  The RO has satisfied the Remand 
directives and continued the denial of the veteran's claim 
for service connection for a psychiatric disability.  This 
case has been returned to the Board for appellate review.  


FINDING OF FACT

Because the evidence does not include a competent medical 
opinion linking the veteran's psychiatric disability to 
service, the claim for service connection for a psychiatric 
disability is not plausible.  


CONCLUSION OF LAW

The claim for service connection for a psychiatric disability 
is not well grounded.  38 U.S.C.A § 5107(a) (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Certain diseases, including psychoses, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

However, the threshold question that must be resolved is 
whether the veteran has presented evidence that the claim is 
well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim. 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is "[a] plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); cert. denied sub nom.  Epps v. West, 118 S. Ct. 2348 
(June 22, 1998).  If a claimant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  See Anderson v. Brown, 9 
Vet. App. 542, 546 (1996); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994). Furthermore, a claim that is not well grounded 
must be denied.

Mere allegations in support of a claim that a disorder should 
be service-connected are not sufficient; the veteran must 
submit evidence in support of the claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

Establishing a claim for service connection as well grounded 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps, supra (expressly adopting definition of well-
grounded claim set forth in Caluza, supra); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993)

Alternatively, a claim may be established as well grounded 
pursuant to the provisions of 38 C.F.R. § 3.303.  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

In this case, the veteran maintains that he was treated for 
psychological problems in service.  The Board notes that the 
veteran's service medical records are unavailable and are 
presumed destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  Where service medical records are 
missing, VA's duty to assist the veteran, to provide reasons 
and bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule are heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski,  1 Vet. App. 401, 406 (1991); and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991))  The Court has 
further held that "[n]owhere do VA regulations provide that 
a veteran must establish service connection through medical 
records alone."  Stozek v. Brown, 4 Vet. App. 457, 461 
(1993) (quoting Cartright v. Derwinski, 2 Vet. App. 24, 25-26 
(1991)).  

The evidence of record establishes that the veteran was 
diagnosed as having a psychiatric disability--a general 
anxiety disorder--when examined by VA in February 1993.  This 
is first diagnosis of a psychiatric disability of record.  
Although the veteran has a current psychiatric disability, 
there is no competent medical opinion linking the veteran's 
disability to service.  The Board notes that the veteran 
reported a history of treatment in service for psychological 
problems at the February 1993 examination.  However, the 
examiner did not relate the veteran's disability to service.  

Received in 1993 was a copy of a county court order, dated in 
January 1957, committing the veteran to Kings County Hospital 
for mental evaluation in order to determine if he was sane, 
in connection with criminal charges brought against him.  

The only evidence linking the veteran's psychiatric 
disability to service is the veteran through his testimony 
and representations.  The veteran is competent to attest to 
the symptoms that he experienced in service.  However, the 
evidence does not establish that the veteran is a medical 
expert.  As a lay person without the appropriate medical 
training and expertise, the veteran is not qualified to 
furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran's 
personal belief that his psychiatric disability is the result 
of his military service cannot render the claim plausible.  
In the absence of medical evidence (opinion) linking the 
veteran's psychiatric disability to active military service, 
the Board must find that the veteran's claim is not 
plausible.  

The Board notes the report that the veteran was evaluated at 
the Kings County Hospital in order to determine his sanity 
within a year after he separated from service.  However, the 
records of such have not been submitted.  Per the Board's 
directive in the January 1996 remand, the RO requested that 
the veteran provide specific information with regard to the 
exact name, location, and dates of treatment of all 
facilities for which the veteran claimed to have received 
psychiatric care including the Kings County Hospital.  To 
date the veteran has not responded.  The Board further notes 
that the veteran at a June 1993 personal hearing before a 
hearing officer indicated that he had been informed that the 
Kings County hospitalization records pertaining to his 
treatment were no longer available.  

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a psychiatric disability is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps, 126 F.3d at 
1468.  The Board is aware of no circumstances in this case 
that would put VA on notice than any additional relevant 
evidence may exist that, if obtained, would make the 
veteran's claim well grounded.  See McKnight v. Gober, 131 
F.2d 1483, 1485 (Fed. Cir. 1997).  The Board notes that the 
RO has attempted on numerous occasions to obtain the 
veteran's service medical records and other records that the 
veteran has referred to regarding his claim.  As noted above, 
the veteran has been requested to provide additional 
information, and none has been forthcoming.  Thus, the Board 
is satisfied that efforts to assist the veteran in the 
development of his claim have been exhausted.  

The Board recognizes the representative's contention that the 
veteran should be afforded the benefit of doubt in this 
matter.  As noted above, all reasonable efforts have been 
made to assist the veteran in the development of his claim.  
It is unfortunate that the veteran's service medical records 
are unavailable due to fire.  However, the record does not 
provide any medical evidence that links the veteran's 
disability to service to well ground the claim.  In the 
absence of a well-grounded claim, the benefit of doubt rule 
does not apply.  Holmes v. Brown, 10 Vet. App. 38, 42 (1997).  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question of whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claims of service connection as noted above.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

In the absence of evidence of a well-grounded claim, the 
claim of entitlement to service connection for a psychiatric 
disability is denied.  



		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

